Exhibit 10.1


THIRD AMENDMENT TO MANAGEMENT AGREEMENT


THIS AMENDMENT is made as of November 6, 2019 by and among INVESCO MORTGAGE
CAPITAL INC., a Maryland corporation (the “Company”), IAS OPERATING PARTNERSHIP
LP, a Delaware limited partnership (the “Operating Partnership”), IAS ASSET I
LLC, a Delaware limited liability company (“Asset I”) and INVESCO ADVISERS,
INC., a Delaware corporation (formerly Invesco Institutional (N.A.), Inc., the
“Manager”).


WHEREAS, on July 1, 2009, the Company, the Operating Partnership, Asset I and
the Manager entered into that certain management agreement, as amended on May
24, 2011 and July 1, 2015 (the “Agreement”), whereby the Manager was retained to
provide investment advisory services to the Company, the Operating Partnership,
Asset I and any of their Subsidiaries; and


WHEREAS, the parties desire to further amend the Agreement;


NOW THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:


Section 1.    Definitions. All terms not defined herein shall have the meaning
given to it in the Agreement.


Section 2.    Amendments. The following amendments shall be effective as of
October 1, 2019.


(a)
Section 1(w) of the Agreement shall be deleted in its entirety and replaced with
the following:



“Management Fee” means a management fee equal to 1.50% of our Stockholders’
Equity and calculated and payable (in cash) quarterly in arrears.




(b)
Section 1(ii) of the Agreement shall be deleted in its entirety and replaced
with the following:



“Stockholders’ Equity” means average month end stockholders’ equity for the
prior calendar quarter as determined in accordance with U.S. generally accepted
accounting principles.


Stockholders’ Equity shall exclude one-time events pursuant to changes in GAAP
and certain non-cash items after discussions between the Manager and the
Company’s Independent Directors and approval by a majority of the Company’s
Independent Directors.”


(c)
Section 9(b) of the Agreement shall be deleted in its entirety and replaced with
the following:



“Except as set forth in Section 9(a)(ii), the Company shall have no obligation
to reimburse the Manager for the salaries and other compensation costs of the
Manager’s personnel who provide services to the Company under this Agreement.
With respect to those costs of management’s personnel, which may include
compensation, set forth in Section 9(a)(ii), the Company’s share of such costs
shall be based upon the percentage of working time devoted by such personnel of
the Manager to the Company’s affairs as compared to working time spent on other
matters for the Manager. The Manager shall provide the Company with such written
detail as the Company may reasonably request to support the determination of the
Company’s share of such costs. The Manager shall be responsible for the
compensation paid by the Manager to its personnel serving as the Company’s Chief
Executive Officer, Chief Financial Officer, Chief Investment Officer, Chief
Operations Officer and the Manager’s investment professionals.” 


Section 3.    Continued Effect of Agreement. Except as specifically amended by
this Amendment, the Agreement remains unaffected and continues in full force and
effect as though completely restated in this Amendment.


Section 4.    Interpretation of Amendment. In the event of any conflict,
inconsistency or incongruity between any term or condition of this Amendment and
any term or condition of the Agreement, the term of this Amendment shall govern
and control.


Section 5.    Governing Law. This Amendment shall be governed by, and construed
and interpreted in accordance with, the law of the State of New York, without
regard to conflicts of law principles to the contrary.


Section 6.    No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any party hereto, any right, remedy, power
or privilege hereunder shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any





--------------------------------------------------------------------------------

Exhibit 10.1


other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law. No waiver of any provision
hereunder shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.


Section 7.    Headings. The headings of the sections of this Amendment have been
inserted for convenience of reference only and shall not be deemed part of this
Amendment.


Section 8.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Amendment shall become binding when
one or more counterparts of this Amendment, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------

Exhibit 10.1






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.


INVESCO MORTGAGE CAPITAL INC.




By: /s/ John Anzalone
Name: John Anzalone
Title: Chief Executive Officer




IAS OPERATING PARTNERSHIP L.P.


By: Invesco Mortgage Capital Inc., as its general partner




By: /s/ John Anzalone
Name: John Anzalone
Title: Chief Executive Officer




IAS ASSET I LLC


By: IAS Operating Partnership L.P., as its sole member


By: Invesco Mortgage Capital Inc., as its general partner




By: /s/ John Anzalone
Name: John Anzalone
Title: Chief Executive Officer




INVESCO ADVISERS, INC.




By: /s/ Robert H, Rigsby
Name: Robert H. Rigsby
Title: Senior Vice President













